Memorandum Opinion
Defendant was prosecuted in the Keene District Court for the offense of driving while under the influence of intoxicating liquor by the arresting officer, a State trooper. Defendant’s motion that the arresting officer be disqualified as prosecutor was denied by the Acting Justice, Lichman, J., who reserved and transferred the defendant’s exception.
The same issue was determined adversely to the defendant in State v. Aberizk, 115 N.H. 535, 345 A.2d 407 (1975); State v. LaPalme, 104 N.H. 97, 179 A.2d 284 (1962); see State v. Urban, 98 N.H. 346, 100 A.2d 897 (1953).

Exception overruled; remanded.